

117 HR 1621 IH: Prohibiting Punishment of Acquitted Conduct Act of 2021
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1621IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mr. Cohen (for himself and Mr. Armstrong) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 3661 of title 18, United States Code, to prohibit the consideration of acquitted conduct at sentencing.1.Short titleThis Act may be cited as the Prohibiting Punishment of Acquitted Conduct Act of 2021.2.Acquitted conduct at sentencing(a)Use of information for sentencing(1)AmendmentSection 3661 of title 18, United States Code, is amended by inserting , except that a court of the United States shall not consider, except for purposes of mitigating a sentence, acquitted conduct under this section before the period at the end.(2)ApplicabilityThe amendment made by paragraph (1) shall apply only to a judgment entered on or after the date of enactment of this Act.(b)DefinitionsSection 3673 of title 18, United States Code, is amended—(1)in the matter preceding paragraph (1), by striking As and inserting the following:(a)As; and(2)by adding at the end the following:(b)As used in this chapter, the term acquitted conduct means—(1)an act—(A)for which a person was criminally charged and with regard to which—(i)that person was adjudicated not guilty after trial in a Federal, State, or Tribal court; or(ii)any favorable disposition to the person in any prior charge was made, regardless of whether the disposition was pretrial, at trial, or post trial; or(B)in the case of a juvenile, that was charged and for which the juvenile was found not responsible after a juvenile adjudication hearing; or(2)any act underlying a criminal charge or juvenile information dismissed—(A)in a Federal court upon a motion for acquittal under rule 29 of the Federal Rules of Criminal Procedure; or(B)in a State or Tribal court upon a motion for acquittal or an analogous motion under the applicable State or Tribal rule of criminal procedure..